Citation Nr: 1827111	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-62 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for inclusion body myositis (IBM), to include as due to radiation exposure.

2.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or housebound status.


REPRESENTATION

Veteran represented by:	John B. Bartkowiak, Jr., Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to November 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The probative, competent evidence is at least in relative equipoise as to whether the Veteran's IBM is related to service. 

2.  The probative, competent evidence demonstrates that the Veteran is in need of the regular aid and attendance of another person by reason of his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBM have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for SMC based on the need for the aid and attendance of another person have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350(b), 3.352(a) (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his currently-diagnosed IBM is related to his active duty service, to include as due to in-service exposure to radiation.  While the Veteran is acknowledged to be a radiation-exposed Veteran as a result of his participation in Operation PLUMBBOB, as well as other activities, the Board finds it unnecessary to address this theory of entitlement as a favorable result is reached on another basis.  See 38 C.F.R. § 3.309(d) (2017).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that VA has established a presumption with respect to amyotrophic lateral sclerosis (ALS).  38 C.F.R. § 3.318 (2017) provides that if ALS manifests at any time after discharge from military service, service connection may be established.  

The Veteran submitted opinions in support of his claim from private neurologists.  In July 2012, Dr. T.L. opined that IBM, from which the Veteran suffers, is so similar to ALS that it is likely they have the same pathology.  Dr. T.L. went on to cite to medical literature regarding the "striking" similarities between IBM and ALS, which Dr. T.L. concluded were molecular, genetic, clinical, and pathological.  He opined that the Veteran's IBM is the result of the Veteran's in-service radiation exposure and other environmental factors.  In May 2015, Dr. T.L. additionally opined that, if VA accepted that the risk for ALS was increased by service, than so was the risk for IBM.

In June 2016, the Veteran submitted an opinion from Dr. J.R., the Director of the Brain Science Institute at the Johns Hopkins University School of Medicine.  Dr. J.R. indicated that he was an expert in neuromuscular disease, particularly ALS, and that he had seen more than 10,000 ALS patients throughout the course of his career.  Dr. J.R. explained that gene mutations had been found which bridged ALS and IBM, and that the same gene caused such profound muscle disease.  Dr. J.R. opined that the same evidence which linked ALS to military service would link IBM to service, and that the two diseases shared pathogenic cascades.  Ultimately, Dr. J.R. opined that it was more likely than not that the Veteran's military risks enabled the development of IBM.  

The Board notes that a negative opinion was obtained from the Director of the Post 9-11 Era Environmental Health Program in May 2014.  However, the Board notes that this opinion addressed only the theory of service connection based on radiation exposure and, in any event, used only radiation dosage estimates provided with respect to Operation PLUMBBOB and did not address other dosage estimates related to other operations in which the Veteran participated.  As such, the Board assigns this opinion low probative value.  

While service connection may not be granted on a presumptive basis, as 38 C.F.R. § 3.318 provides for presumptive connection only on the basis of ALS and there is no other presumption related to IBM, the Board finds probative and sound the reasoning of Drs. T.L. and J.R. that the Veteran's IBM is related to his active duty service to be persuasive.  The Board also finds the opinions of Drs. T.L. and J.R. to be probative as the physicians are experts in the relevant field, and they have each provided sufficient rationale and support for the conclusions reached.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's IBM is related to service.  As such, service connection for IBM is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

SMC

Special monthly compensation is payable under 38 U.S.C. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  
38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The Veteran contends that he is entitled to SMC because he requires the regular aid and attendance of another person.

In April 2012, Dr. T.L. conducted a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the report of which the Veteran submitted in June 2013.  Dr. T.L. noted that the Veteran's IBM resulted in muscle atrophy and weakness, which restricted his activities and functioning.  Dr. T.L. indicated that the Veteran able to feed himself by moving the upper half of his body toward his hand, but was not able to prepare his own meals because he could not lift cooking pots and pans, transfer food from the refrigerator for preparation, or maintain his balance long enough to prepare a meal.  Furthermore, Dr. T.L. indicated that the Veteran needed assistance in bathing and tending to other hygiene needs, because he was unable to transfer himself to the toilet without assistance.  The Veteran was noted to have severe finger flexor weakness due to IBM, leading to very poor grip and lack of fine movement with the fingers.  The Veteran was unable to use buttons, cut food, or lift utensils to his mouth.  Dr. T.L. also stated that IBM caused severe proximal leg weakness leading to the inability of the Veteran to lift his legs off the floor properly for walking or climbing stairs, and the inability to balance without a walker.  The Veteran was unable to stand without locking his knees, and required assistance transferring into and out of bed and turning over or moving around in bed.  The Veteran was noted to leave the house two or three times per week, for church or doctor's appointments, and required physical assistance transferring into and out of a car and onto and off of a scooter.  Dr. T.L. opined that the Veteran's condition would continue to worsen, and that he required assistance to perform normal household activities.  

Treatment records provided demonstrate a level of impairment at least commensurate with that noted on the above examination.  

Upon review, the Board finds that, for purposes of determining entitlement to SMC, the Veteran requires the regular aid and attendance of another person.  In that regard, the Board notes that the evidence demonstrates that the Veteran requires assistance for the basic activities of daily life, including eating, dressing, toileting, turning over in bed, and leaving the home.  Accordingly, the Board finds that entitlement to SMC based on the need for the aid and attendance of another person is warranted.  

ORDER

Entitlement to service connection for IBM is granted.

Entitlement to SMC based on the need for the aid and attendance of another person is granted.



____________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


